  Case 2:20-cv-00625-DBB Document 30 Filed 04/13/21 PageID.530 Page 1 of 1




            UNITED STATES DISTRICT COURT FOR THE DISTRICT OF UTAH
                              CENTRAL DIVISION


  PAUL KENNETH CROMAR,                             ORDER GRANTING MOTION FOR
                                                  PROTECTIVE ORDER AND STAY OF
       Plaintiff,                                     DISCOVERY (DOC. NO. 6)

  v.                                                 Case No. 2:20-cv-00625-DBB-DAO

  KRAIG J. POWELL,                                           Judge David Barlow

       Defendant.                                     Magistrate Judge Daphne A. Oberg


       Before the court is Defendant’s Motion for Protective Order and Stay of Discovery (Doc.

No. 6), seeking to stay discovery pending a ruling on Defendant’s Motion to Dismiss (Doc. No.

7). No opposition was filed. The undersigned has issued a Report and Recommendation (Doc.

No. 28) recommending the district judge grant the motion to dismiss and dismiss this case with

prejudice. Based on this, the Motion for Protective Order and Stay of Discovery (Doc. No. 6) is

GRANTED and discovery is STAYED pending the district judge’s ruling on the Report and

Recommendation.

       DATED this 12th day of April, 2021.

                                            BY THE COURT:


                                            ____________________________
                                            Daphne A. Oberg
                                            United States Magistrate Judge
